Citation Nr: 1001662	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-24 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1977 to 
April 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

This case was brought before the Board in March 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with sufficient VCAA notice.  The case is once again 
before the Board for appellate consideration of the issue on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in March 2008 with instructions to the AOJ to provide the 
Veteran with sufficient notice under the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 
5100, 5102- 5103A, 5106, 5107, 5126 (West 2002)).  
Specifically, the AOJ was instructed to provide the Veteran 
with notice regarding the elements necessary to reopen his 
claim of service connection for PTSD.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In addition, the AOJ was instructed 
to inform the Veteran of the evidence necessary to support 
his PTSD claim based on a personal assault.  

A review of the claims folder indicates that, while the AOJ 
provided sufficient notice under Kent regarding new and 
material claims, no notice was sent regarding what evidence 
might help verify his claimed personal assault.  According to 
38 C.F.R. § 3.304(f)(3) (2009), VA will not deny a PTSD claim 
that is based upon an in-service personal assault without 
first advising the Veteran that evidence from sources other 
than service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
then allowing him the opportunity to furnish this type of 
evidence or to advise VA of the potential sources of such 
evidence.  

With respect to the Veteran's claimed physical assault 
stressor, the Board notes that these "other types of 
evidence" may corroborate his account of the stressor 
incident.  Examples of such evidence (as applicable to the 
particulars of the alleged assault) include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is also one type of relevant evidence 
that may be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of the 
occurrence of the stressor include, but are not limited to: a 
request for a transfer to another duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether such evidence 
indicates the occurrence of a personal assault.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice which 
details the potential sources of 
evidence that might help to verify his 
claimed personal assault stressor.  See 
38 C.F.R. § 3.304(f)(3) (2009). 
2.	After completion of the above, the 
Veteran should be afforded an 
opportunity to submit new evidence in 
support of his claim of service 
connection for PTSD.  Then, review the 
expanded record and determine if the 
Veteran has submitted new and material 
evidence and, if so, decide the claim 
on its merits.  Unless the claim is 
reopened and the benefits sought are 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


